                      UNITEDȱSTATESȱDISTRICTȱCOURTȱ
                     EASTERNȱDISTRICTȱOFȱWISCONSINȱ


JESSEȱAARONȱDAUL,ȱ
ȱ
ȱ     ȱ   ȱ    Plaintiff,ȱ          ȱ      ȱ      ȱ       ȱ      ȱ      ȱ

v.ȱȱ        ȱ ȱ      ȱ       ȱ      ȱ      ȱ                    CaseȱNo.ȱ18ȬCVȬ386ȱȱȱ
ȱ
LORIȱBIAGIONI,ȱ
ȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱ ȱ      Defendant.ȱȱ


                 WRITȱOFȱHABEASȱCORPUSȱADȱTESTIFICANDUMȱ


       TO:ȱ HeidiȱMichelȱ–ȱJailȱAdministratorȱ
            BrownȱCountyȱSheriff’sȱDepartmentȱ–ȱJailȱDivisionȱ
            3030ȱCurryȱLaneȱ
            GreenȱBay,ȱWisconsinȱ54311ȱ
ȱ      ȱ    ȱ
       WEȱ COMMANDȱ YOU,ȱ Jailȱ Administratorȱ Heidiȱ Michel,ȱ toȱ haveȱ theȱ bodyȱ of:ȱ

JesseȱAaronȱDaul,ȱnumberȱ910000296101,ȱnowȱdetainedȱat theȱBrownȱCountyȱJail,ȱandȱinȱ

yourȱ custody,ȱ underȱ safeȱ andȱ secureȱ conductȱ toȱ Courtroomȱ 242,ȱ U.S.ȱ Courthouse,ȱ 517ȱ

EastȱWisconsinȱAvenue,ȱMilwaukee,ȱWisconsin,ȱforȱanȱevidentiaryȱhearingȱcommencingȱ

atȱ10:00ȱa.m.ȱonȱMayȱ30,ȱ2019.ȱ

ȱ      WEȱFURTHERȱCOMMANDȱYOUȱtoȱreturnȱtheȱprisonerȱtoȱtheȱBrownȱCountyȱJail

atȱtheȱconclusionȱofȱtheȱevidentiaryȱhearingȱinȱthisȱmatter.ȱ

              DatedȱatȱMilwaukee,ȱWisconsinȱthisȱ16thȱdayȱofȱMay,ȱ2019.ȱ
                                                               y,



                                                  _________________________
                                                                    ____ _______
                                                                    ____
                                                  WILLIAMȱE.ȱDUFFINȱFIN
                                                  U.S.ȱMagistrateȱJudgeȱ
                                                                    d ge
                                                                    dge
                                                                    dg




          Case 2:18-cv-00386-LA Filed 05/16/19 Page 1 of 1 Document 57
